      Case 6:16-cv-00167-RSB-BKE Document 79 Filed 03/31/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION

AKEEM WASHINGTON,                  )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )                 CIVIL ACTION FILE
                                   )                  NO. 6:16-CV-167
SHANNON R. RIVERA, in her          )
individual capacity and TINA E.    )
ELLIS, in her individual capacity, )
                                   )
      Defendant.                   )
______________________________ )


                       NOTICE OF ATTORNEY’S LIEN
TO: ALL PARTIES OF RECORD
      YOU ARE NOTIFIED that we, Mawuli M. Davis and G. Brian Spears,

having served as attorneys for Akeem Washington, claim a lien on any proceeds or

recovery of any kind, including by judgment or settlement or through any other

manner, which arise in favor of or for the benefit of Akeem Washington [or any

person or entity acting on his behalf] as a result of or in connection with the action

filed in the United States District Court in and for the Southern District of Georgia,

Statesboro Division, Akeem Washington v. Shannon Rivera and Tina E. Ellis,

Case No. 6:16-cv-167. This lien shall and does encompass any and all monies due

or paid from - or paid on behalf of - any Defendant or their representatives in said
      Case 6:16-cv-00167-RSB-BKE Document 79 Filed 03/31/20 Page 2 of 4




action. This lien on the proceeds or recovery arises as a result of the legal services

rendered to Akeem Washington by said attorneys in the action described above and

for the expenses incurred for and on behalf of Akeem Washington during the

course of their representation of him. The total attorney’s lien is in the amount of

$55,000.00.


      Recovery upon this Lien is authorized and protected by, among other

provisions, O.C.G.C. 15-19-14, as well as by virtue of the Court’s inherent

authority. Jurisdiction to adjudicate the enforcement of the within lien lies with the

Court in the above-identified action as well as with the courts of the State of

Georgia.


      This 31st day of March, 2020.


                                              S/ G. BRIAN SPEARS
                                              Bar No. 670112
                                              Attorney for Plaintiff

1126 Ponce de Leon Ave., N.E.
Atlanta, Georgia 30306
Tele: (404) 872-7086
Fax: (404) 892-1128
Email: Bspears@mindspring.com
     Case 6:16-cv-00167-RSB-BKE Document 79 Filed 03/31/20 Page 3 of 4




                                        S/MAWULI M. DAVIS
                                        Georgia Bar No. 212029
                                        Attorney for Plaintiff

DAVIS BOZEMAN LAW FIRM, P.C.
4153 B Flat Shoals Parkway, Suite 204
Decatur, Georgia 30034
Tele: (404) 244-2004
Fax: (404) 244-2020
     Case 6:16-cv-00167-RSB-BKE Document 79 Filed 03/31/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 31, 2020, I electronically filed the attached

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorneys of record:

Paul H. Threlkeld                             Mawuli Davis, Esq.
Patrick T. O'Connor                           Davis Bozeman Law Firm, P.C.
Oliver Maner LLP                              4153 B Flat Shoals Parkway, Suite
P.O. Box 10186                                204
Savannah, GA 31412                            Decatur, GA 30034
Attorneys for Tina E. Ellis                         Attorneys for Plaintiff

Richard K. Strickland                         V. Sharon Edenfield
Brown, Readdick, Bumgartner,                  Edenfield, Cox, Bruce & Classens
Carter,                                       115 Savannah Avenue
Strickland & Watkins, LLP                     P.O. Box 1700
P. O. Box 220                                 Statesboro, GA 30459
Brunswick, GA 31521-0220                            Attorneys for Plaintiff
Attorneys for Defendant Rivera

      I further certify that on March 30, 2020, I caused to be served the following

persons with a copy of the attached via first class mail delivery and addressed as

follows:

      Akeem Washington
      P.O. Box 1212
      Riverdale, CA 95102


                                 S/BRIAN SPEARS, ECF-Registered Attorney
                                 Georgia Bar No. 670112
                                 Attorney for Plaintiff
                                 1126 Ponce de Leon Avenue
                                 Atlanta, GA 30306
                                 Telephone: (404) 872-7086
